[J-16-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :     No. 748 CAP
                                              :
                    Appellee                  :     Appeal from the Order entered on
                                              :     November 16, 2007 in the Court of
                                              :     Common Pleas, Philadelphia
              v.                              :     County, Criminal Division, denying
                                              :     PCRA relief at No. CP-51-CR-
                                              :     0602521-1989. (Nunc Pro Tunc
ANTHONY REID,                                 :     appeal rights reinstated on June 22,
                                              :     2017.)
                    Appellant                 :
                                              :     SUBMITTED: February 4, 2019


                                       ORDER


PER CURIAM                                             DECIDED: October 15, 2020
      AND NOW, this 15th day of October, 2020, the appeal is QUASHED.                See

Commonwealth v. Reid, 235 A.3d 1124 (Pa. 2020) (quashing serial appeal after

concluding Williams v. Pennsylvania, ___ U.S. ___, 136 S.Ct. 1899 (2016), does not

provide exception to timeliness requirements of Post-Conviction Relief Act (PCRA), 42

Pa.C.S. §§9541-9546, and thus PCRA court lacked jurisdiction to reinstate appellate

rights nunc pro tunc).   Appellant’s “Application for Leave to File Post-Submission

Communication” filed February 15, 2019 is DENIED as moot. Appellant’s “Application for

Leave to File Post-Submission Communication” filed May 12, 2020 is GRANTED.

      Justice Donohue files a concurring statement.

      Justice Wecht files a concurring statement.